Citation Nr: 1441738	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  11-28 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In January 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.

A review of the Veteran's Virtual VA electronic claims file reveals VA treatment records pertinent to the appeal and the transcript of the Veteran's January 2014 Board hearing.  A review of the Veterans Benefits Management System (VBMS) paperless claims processing system reveals records pertinent to this appeal from Veterans Services in Hidalgo County, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

According to the Veteran's service treatment records, he sustained knee injuries in December 1975 and October 1977.  At the hearing, the Veteran testified that he continued to experience pain in his knees but, for financial reasons, waited until approximately 1987 to seek private medical treatment from a physician he identified as Dr. Garcia.  The Veteran testified that he continued to receive private medical treatment until 2011, when he began to receive treatment from VA.  The record does not contain any of the Veteran's private medical records.

The Veteran received a VA examination for his claimed bilateral knee disabilities in August 2010.  The examiner found "some findings of bilateral knee involvement" but asserted that "[t]here is no entry in the medical records provided where he was ever seen or treated for any knee injury."  This recorded history is not accurate; as stated above, service treatment records document that the Veteran sustained two knee injuries during his service.  "An opinion based upon an inaccurate factual premise has no probative value."  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

The Veteran suggested at the hearing that the daily rigors of infantry duty took an additional toll on his knees.  The record does not indicate that the VA examiner considered this possibility.  

Because the examiner did not address the possibility that infantry duty could itself have caused or contributed to the Veteran's condition and because the examiner's failure to take the Veteran's documented injuries into account caused him to base his entire opinion on a faulty premise, it is necessary to remand this issue for an addendum opinion.  

The RO granted service connection for the Veteran's bilateral hearing loss but found that it was not severe enough to be compensable.  A VA examiner found in September 2010 that the Veteran's hearing loss "should not affect functioning."  At the hearing, the Veteran and his spouse testified as to several ways the Veteran's hearing loss has impeded him in his day to day life.  Because the Veteran asserts symptomatology more severe than the examination indicated four years ago, it is necessary to remand this issue for a new examination.  

The Board notes that the record does not contain the Veteran's Certificate of Release or Discharge from Active Duty (DD Form 214), and it does not appear that the Veteran's personnel records have yet been requested.  To ensure that the claims file is complete, the AOJ should request the Veteran's personnel records.

Accordingly, the case is REMANDED for the following action:

1. The AOJ must obtain from the appropriate sources complete Army personnel records for the Veteran, including the DD Form 214.  The AOJ must follow the procedures set forth in 38 C.F.R. § 159(c) in requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2. The AOJ must ask the Veteran to provide authorization forms for all private medical care providers who have treated him for knee disorders, including Dr. Garcia.  After securing the necessary releases, the AOJ should request any relevant records identified and associate them with the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.  If he so desires, the Veteran may also obtain and submit these records.  

3. The AOJ must obtain any relevant, outstanding medical records, including records from the VA Texas Valley Coastal Bend Health Care System prior to March 2011 and after January 2012.  

4. The AOJ must obtain an additional medical opinion addressing the etiology of the Veteran's bilateral knee disorders from an orthopedic doctor or other qualified physician.  The physician should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  The physician shall schedule the Veteran for a new examination if the physician deems it necessary.  


The Board requests that the physician, after thorough consideration of the Veteran's condition and history, prepare an addendum opinion which addresses the following:

The physician must state whether it is at least as likely as not that any of the Veteran's in-service knee injuries caused or contributed to his current bilateral knee disorders.  The physician must also state whether it is at least as likely as not that the Veteran's duties, which included infantry duty, could have caused or contributed to permanent trauma in his knees.  Please specifically discuss the Veteran's documented December 1975 and October 1977 knee injuries.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

The Veteran and other laypersons are competent to attest to factual matters of which they have first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The physician must set forth all findings with a complete explanation based on the facts of this case and any relevant medical literature.

5. The Veteran should be afforded a VA audiological examination to determine the current severity of his bilateral hearing loss.  All indicated tests should be accomplished and all clinical findings reported in detail.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing disability.  The claims file must be made available to and reviewed by the examiner, and the examiner's report must indicate that such review occurred.  

6. The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2013).  

If the Veteran fails to report for any scheduled examination, the AOJ must obtain and associate with the claims file copies of any notices of the date and time of the examination sent to him by the pertinent VA medical facility.

7. The AOJ must ensure that the addendum opinion and audiological examination report comply with this remand and answer the questions presented in the request.  The AOJ must also ensure that the addendum opinion and audiological examination report document consideration of the claims file and any records contained in Virtual VA and VBMS.  If the reports are insufficient, the AOJ must return the insufficient reports for necessary corrective action as appropriate. 

8. After undertaking any other appropriate development, the AOJ shall readjudicate the issues on appeal.  If the AOJ does not fully grant the benefits, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


